           Case 2:16-cv-00911-CW Document 86 Filed 12/14/18 Page 1 of 4



Alan L. Sullivan (3152)                    Steven M. Gombos (Admitted pro hac vice)
Paul W. Shakespear (14113)                  Gerald M. Ritzert (Admitted pro hac vice)
Snell & Wilmer LLP                                         GOMBOS LEYTON, P.C.
15 W. South Temple, Ste. 1200                   11350 Random Hills Road, Suite 400
Gateway Tower West                                                 Fairfax, VA 22030
Salt Lake City, Utah 84101                                Telephone: (703) 934-2660
Telephone: (801) 257-1900                              Email: sgombos@glpclaw.com
Email: asullivan@swlaw.com                                      gritzert@glpclaw.com
        pwshakespear@swlaw.com
           Attorneys for Plaintiff Center for Excellence in Higher Education



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


CENTER FOR EXCELLENCE IN                    JOINT STATUS REPORT
HIGHER EDUCATION,
                                            Case No. 2:16-cv-00911-CW
      Plaintiff,
vs.                                         Judge Clark Waddoups

                                            Magistrate Judge Dustin B. Pead
BETSY DeVOS, et al.,
      Defendants.




      Pursuant to the parties’ December 4, 2018 status report (ECF 85), the parties

submit this joint status report advising the Court of the status of the parties’ efforts

to resolve the current litigation.

      1.      On January 19, 2018, the Center for Excellence in Higher Education

(CEHE) and the Department of Education filed a stipulated joint motion to stay

proceedings to allow the parties to continue discussions related to a resolution of this
           Case 2:16-cv-00911-CW Document 86 Filed 12/14/18 Page 2 of 4



action. (ECF 73). The Court granted the parties’ motion that same day and ordered

the parties to file a status report by April 20, 2018. (ECF 75).

      2.      On December 4, 2018, the parties filed a joint status report informing

the Court that they had reached an agreement on a means of resolving this matter

without further litigation. The parties asked the Court to continue the stay until

December 14, 2018, at which time the parties anticipated filing a joint stipulation to

dismiss the case. (ECF 85).

      3.      Additional time is necessary to allow the Department of Education to

complete processing of the agreement.

      4.      Accordingly, the parties jointly request that the Court continue the stay

for an additional week, until December 21, 2018, at which time the parties anticipate

filing a joint stipulation to dismiss the case.

      Dated this December 14, 2018:


                                            Respectfully submitted,


                                            GOMBOS LEYTON, P.C.
                                                  /s/ Steven M. Gombos   _
                                            Counsel for Plaintiff Center for Excellence
                                            in Higher Education, Inc.


                                            United States Department of Justice

                                             /s/ Daniel Halainen
                                            Daniel Halainen
                                            Trial Attorney
                                            U.S. Department of Justice
Case 2:16-cv-00911-CW Document 86 Filed 12/14/18 Page 3 of 4



                             Civil Division, Federal Programs Branch
                             20 Massachusetts Ave., N.W.
                             Washington, D.C. 20530
                             Telephone: (202) 616-8101
                             Facsimile: (202) 616-8470
                             E-mail: daniel.j.halainen@usdoj.gov

                             Counsel for Defendants
        Case 2:16-cv-00911-CW Document 86 Filed 12/14/18 Page 4 of 4



                         CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on December 14, 2018, I have or will have caused
the foregoing document to be filed electronically through the CM/ECF system, which
I understand will cause the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

      Daniel J. Halainen
      20 Massachusetts Avenue, N.W.
      Washington, D.C. 20530
      Telephone: (202) 616-8101
      Facsimile: (202) 616-8470
      Daniel.J.Halainen@usdoj.gov

      Jared C. Bennet
      185 South State Street, #300
      Salt Lake City, Utah 84111
      Telephone: (801) 524-5682
      Jared.bennett@usdoj.gov


      Counsel for Defendants


                                            GOMBOS LEYTON, P.C.
                                              /s/ Steven M. Gombos        _
                                            Counsel for Plaintiff Center for
                                            Excellence in Higher Education, Inc.
